Case 2:17-cv-09105-SRC-CLW Document 528 Filed 12/02/19 Page 1 of 1 PageID: 15915



                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
                                                  NEWARK
  Judge Chesler
  Court Reporter Laura Engemann/Lisa Larsen
  12/2/19

  Title of Case

  Sanofi-Aventis U. S. LLC, et al.,
  v.
  Mylan GmbH, et al.,                                                                    Docket No. 17-9105

  Appearances:
  Liza Walsh, Esq., Christine Gannon, Esq., Katelyn O’Reilly, Esq., William Walsh, Esq., Elizabeth Weiswasser,
  Esq., Anish Desai, Esq., Adam Banks, Esq, Anna Dwyer, Esq., Andrew Gesior, Esq., Kathryn Kantha, Esq., Natalie
  Kennedy Esq., Stephanie Donahue, Esq., Sudip Kundu, Esq., Robert Vlasis III, Sutton Ansley, Esq., Matthew
  Sieger, Esq., Doug McClellan, Esq., Adrian Percer, Esq., and Brian Chang, Esq.,
  Arnold Calmann, Esq., Jeffrey Soos, Esq., Katherine Escanlar, Esq., Douglas Carsten,Esq., Elham F. Steiner, Esq.,
  Arthur Dyklinis, Esq., James Stephens, Esq., for defendants


  Nature of Proceedings-
           Case called. Trial without jury moved at 10:00 a.m. before the Honorable Stanley R.
           Chesler as to the ‘844 Patent. All parties present
           Plaintiff Opened
           Defendant Opened
           Robert Veasy – Sworn for plaintiff
           Recess 12:14 p.m., to 12:43 p.m.
           Dr. Charles Reinholtz-Sworn for plaintiff-EXPERT
           Dr. Robin Goland-Sworn for plaintiff-EXPERT
           Ordered trial without jury adjourned at 2:50 p.m., until Tuesday, December 3, 2019 at
           10:00 a.m.
           10:00 a.m. to 12:14 p.m. 2.14
           12:43 p.m. to 2:50 p.m. 2.05 4.19
           s/Theresa C. Trivino, Senior Courtroom Deputy to the Honorable Stanley R. Chesler
